WALLER, Presiding Justice, for the Court.
¶ 1. For the reasons stated in Pre-Paid Legal Services, Inc. v. Battle, 873 So.2d 79 (Miss.2004), we affirm the trial court’s grant of partial summary judgment and declaratory judgment finding that the plaintiffs’ claims are not subject to arbitration. In Battle, we determined that there was not a valid, binding arbitration agreement contained in the pre-paid legal expense agreement. We find that an average citizen would not realize that he or she is giving up his or her right to a trial by jury under the broad, general language *973contained in the pre-paid legal expense agreement. Therefore, we affirm the trial court’s judgment and remand this case for further proceedings consistent with this opinion.
¶ 2. AFFIRMED AND REMANDED.
SMITH, C.J., EASLEY, CARLSON, GRAVES AND DICKINSON, JJ., CONCUR. COBB, P.J., DISSENTS WITHOUT SEPARATE WRITTEN OPINION. DIAZ AND RANDOLPH, JJ., NOT PARTICIPATING.